                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                         )
                                                     )
                   Plaintiff,                        )                     2:19-CR-64
                                                     )
           vs.                                       )
                                                     )
   NICHOLAS JOSEPH BUCKNER,                          )
                                                     )
                   Defendants.                       )


                                 REPORT AND RECOMMENDATION

          Pursuant to 28 U.S.C. § 636(b), I conducted a plea hearing in this case on July 17, 2019.

  At the hearing, Defendant moved to withdraw his not guilty plea to Count Two of the Indictme nt

  and entered a plea of guilty to that count of the Indictment. He entered his plea with a plea

  agreement. On the basis of the record made at the hearing, I find Defendant is fully capable and

  competent to enter an informed plea; the plea is made knowingly and with full understanding of

  each of the rights waived by Defendant; the plea is made voluntarily and free from any force,

  threats, or promises, apart from the promises in the plea agreement; Defendant understands the

  nature of the charge and penalties provided by law; and the plea has a sufficient basis in fact.

          Therefore, I RECOMMEND Defendant’s motion to withdraw his not guilty plea to Count

  Two of the Indictment be granted, his plea of guilty to Count Two of the Indictment be accepted,

  the Court adjudicate Defendant guilty of the charge set forth in that count of the Indictment, and a

  decision on whether to accept the plea agreement be deferred until sentencing. I further

  RECOMMEND Defendant remain in custody until sentencing in this matter. Acceptance of the

  plea, adjudication of guilt, acceptance of the plea agreement, and imposition of sentence are

  specifically reserved for the district judge.




Case 2:19-cr-00064-DCLC-CRW Document 53 Filed 07/17/19 Page 1 of 2 PageID #: 97
                                                       Respectfully submitted,

                                                       s/ Clifton L. Corker
                                                       United States Magistrate Judge




                                      NOTICE TO PARTIES

          You have the right to de novo review of the foregoing findings by the district judge. Any
  application for review must be in writing, must specify the portions of the findings or proceedings
  objected to, and must be filed and served no later than Wednesday, July 31, 2019. Failure to file
  objections within this time frame constitutes a waiver of any further right to challenge the plea of
  guilty in this matter. See 28 U.S.C. § 636(b).




Case 2:19-cr-00064-DCLC-CRW Document 53 Filed 07/17/19 Page 2 of 2 PageID #: 98
